588 So. 2d 948 (1991)
John Lee STORY
v.
STATE.
CR-90-1347.
Court of Criminal Appeals of Alabama.
October 25, 1991.
*949 John Lee Story, pro se.
James H. Evans, Atty. Gen., and Norbert H. Williams, Asst. Atty. Gen., for appellee.
JAMES H. FAULKNER, Retired Justice.
John Lee Story appeals from a revocation of probation based on Story's violation of the terms of his probation when he was convicted of a felony offensethe sale of cocaine.
Story contends (1) that his due process rights were violated in his probation revocation because the State failed to give him adequate notice of the revocation proceedings and (2) that the trial court based its decision to revoke his probation on an illegal conviction.
It is axiomatic that only matters which are timely raised in the trial court and as to which the appellant receives adverse rulings are preserved for appellate review. Maul v. State, 531 So. 2d 35 (Ala. Cr.App.1987).
Even constitutional claims must be reasonably raised in the trial court or they will be waived upon appellate review. Johnson v. State, 480 So. 2d 14 (Ala.Cr. App.1985); Spradley v. State, 414 So. 2d 170 (Ala.Cr.App.1982).
An examination of the record before this court reveals that Story failed to raise timely objections in the trial court to the matters which he seeks to raise in this appeal. Hence, a review of his contentions is procedurally barred and these contentions will not be considered by this court.
The foregoing opinion was prepared by the Hon. JAMES H. FAULKNER, a Former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of this court.
The judgment of the circuit court is affirmed.
AFFIRMED.
All the Judges concur.